Citation Nr: 1341523	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  10-45 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 

INTRODUCTION

The Veteran had active air service from July 1974 to January 1975, from February 1991 to August 1991, and from January 2004 to January 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in Washington, DC in April 2011.  A transcript of that hearing has been associated with the claims file.  

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.  

The Veteran was last provided a VA examination of PTSD in June 2009.  At the April 2011 Board hearing, the Veteran testified that the PTSD symptoms had continued to worsen since that time and the worsening was shown in the VA Medical Center mental health treatment notes.  

As the Veteran has indicated that PTSD symptoms have increased in severity since the last VA examination, the Board finds that the Veteran should be provided a new VA examination to determine the current level of severity of all impairment resulting from PTSD.  

Additionally, the most current mental health treatment note of record is from September 2010.  As the Veteran has reported continued mental health treatment from the VA Medical Center, current treatment records should be obtained before a decision is rendered in this case.  

Accordingly, the case is REMANDED for the following action:

1. Obtain VA Medical Center mental health treatment records dated since September 2010.

2. Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from PTSD.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed and the examiner should provide an opinion as to the level of occupational and social impairment caused by PTSD.

3. Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


